1                                   UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3          GERALD DAVISON,
4                                                         3:20-cv-0417-RCJ-CLB
                                        Plaintiff,
5            v.
                                                          ORDER
6          J. SINGLETON, et al.,
7
                                    Defendants.
8

9              Before the court is Defendants’ motion for exemption from early mediation

10   conference. (ECF No. 7). As a basis for exclusion, Defendants merely state Plaintiff is

11   “seeking a settlement NDOC would never be willing to settle this case for.” (Id.) Many, if not

12   most, settlement conferences and mediations start with offers and counteroffers from the

13   parties that are not even remotely in same proximity and yet conclude with a settlement

14   agreement. The court does not consider widely differing opinions of the case or the value of

15   the case alone to be a proper basis for exclusion. The mere assertion that Plaintiff’s initial

16   settlement demand(s) is of an amount or type that counsel does not believe the client would

17   accept is not a basis to exclude a case from mediation.

18             In addition, the motion to exclude is untimely. Pursuant to the screening order entered

19   in this case, motions to exclude were due on May 20, 2021. (ECF No. 3 at 9). The court

20   may, in its discretion, entertain motions to exclude beyond this date in rare cases. However,

21   Defendants are reminded that motions to exclude should be filed no later than twenty-one

22   days prior to the mediation date to avoid wasting the time and resources of the parties, the

23   mediator, and court staff. In this case, the order setting the mediation was entered on May

24   18, 2021 (ECF No. 6), and Defendants have prepared a mediation statement which has

25   already been provided to the assigned mediator. This is inappropriate.

26   ///

27   ///

28

                                                      1
1            For all these reasons, Defendants’ motion to exclude this case from mediation

2    (ECF No. 7) is DENIED.1

3

4            July 9, 2021
     DATED: __________________.                        ______________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     1        The court reminds Defendants’ counsel that when a prisoner civil rights case has been referred to the
     early mediation program, the court has determined at screening there is a claim or claims that have been
     stated and the case will proceed to discovery, dispositive motions, and/or trial if not resolved by settlement.
24   Therefore, early resolution of these cases provides extensive savings to Plaintiffs, Defendants, and the court
     in valuable time and resources from litigating the case. Therefore, requests to exclude cases from early inmate
25   mediation program should be rarely filed and only in the most extreme circumstances. For example, motions
     to exclude should only be filed in those instances where the matter involves certain types of claims that
26   Defendants cannot settle as a matter of policy or in those cases where there are other extenuating
     circumstances that would render the mediation entirely ineffective or impossible for Defendants to make any
27   type of settlement offer. These motions should not be routine, nor should they be filed in every case.

28

                                                            2
